Citation Nr: 0426599	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-15 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for lipomas, 
right anterior thigh and both flanks, and now spread to below 
the left axilla and inner aspect of the upper right arm.

2.  Entitlement to a compensable evaluation for atrial 
fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his both his heart disorder and 
lipoma condition are more severe than currently evaluated.  
He is currently in receipt of a noncompensable evaluation for 
atrial fibrillation under 38 C.F.R. § 4.104, Diagnostic Code 
7010 and is in receipt of a noncompensable evaluation for 
lipomas under 38 C.F.R. § 4.118 Diagnostic Code 7819.  

The Board notes that a VA cardiovascular examination was 
conducted in January 2002 and the examiner recommended 
several tests to evaluate his functional capabilities and 
rule out cardiomegaly.  The record does not reflect that 
these follow-up tests were done.  

Regarding the veteran's lipoma condition, the Board notes 
that the VA examinations done in April 2002 and December 2002 
noted "multiple lipomas" measuring between 1 and 2 
centimeters on his right arm, left chest, left flank right 
groin and left flank.  However the examiner did not state the 
number of lipomas or measure the total area of the body in 
centimeters that is affected by the lipomas.  The Board notes 
that 38 C.F.R. § 4.118 which was amended effective August 30, 
2002 provides that benign skin neoplasms evaluated under 
Diagnostic Code 7819 may be rated under the revised criteria 
for scars and disfigurement.  In particular, Diagnostic Code 
7801 for scars other than on the head, face or neck now 
evaluates according to the amount of area affected by scars.  
Re-examination of the lipoma condition is therefore necessary 
to provide the proper data to allow evaluation of it under 
the revised criteria.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.  

2.  The veteran should be scheduled for 
the appropriate examination to ascertain 
the severity of the veteran's atrial 
fibrillation.  The examination must 
include the following tests:  EKG, 
echocardiogram, chest X-ray to rule out 
cardiomegaly, and stress test on a 
treadmill.  The opinion should include an 
opinion as to the number of episodes of 
atrial fibrillation per year.  The 
examiner should also document the number 
of METs that results in dyspnea, fatigue, 
angina, dizziness or syncope.  The 
presence of cardiomegaly, left 
ventricular dysfunction and the 
percentage of ejection fraction should be 
documented as well.  It should be 
indicated by the examiner whether the 
claims folder has been reviewed.  The 
complete rationale for any opinion 
expressed must be set forth in a legible 
report.

3.  The veteran should be scheduled for 
the appropriate VA examination to 
ascertain the severity of the veteran's 
lipoma condition.  The claims file, 
copies of the previous criteria 
addressing scars under 38 C.F.R. § 4.118; 
including Diagnostic Codes 7800 through 
7805, the revised criteria under 38 
C.F.R. § 4.118 including Diagnostic Codes 
7800 through 7805, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  In particular the 
revised criteria for Diagnostic Codes 
7800 and 7801 should be reviewed with 
care by the examiner.  Any indicated 
studies or laboratory evaluations, and 
color unretouched photos in all pertinent 
projections and including all impacted 
areas, should be conducted.  The examiner 
should describe the extent and exposure 
of the affected areas, which should be 
identified.  Specifically, the number of 
lipomas should be stated, the areas 
affected described and the areas below 
the head and neck should be measured via 
square inches or centimeters.  If there 
is any head or neck involvement, the 
examiner should describe the areas 
affected and should note the number of 
characteristics of disfigurement, if any, 
caused by the lipomas, using Diagnostic 
Code 7800 as reference.   

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  Regarding the atrial 
fibrillation claim, the SSOC should 
consider whether other cardiovascular 
criteria besides Diagnostic Code 7010 are 
applicable.  Regarding the lipoma 
disorder, the SSOC must consider the old 
and revised criteria for skin disorders 
under 38 C.F.R. § 4.118 including 
Diagnostic Codes 7800 and 7801.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including consideration as to whether any 
claim shown on appeal is shown to have 
been previously denied by a final 
decision.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




